DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-15 are pending.
This action is made final.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 depends on cancelled claim 10. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170364463 A1) in view of Chong et al. (hereinafter “Chong”) (US 20190115756 A1), and further in view of Lin et al. (hereinafter “Lin”) (US 20130013936 A1).
As to claims 1, 8, and 13, Chen teaches a system and method comprises:
a power sensing component (PSC) to determine an amount of supplied power received from a power supply coupled to the docking station [Power supply may be, for example, a built-in power unit, an external power brick or adapter, or another power source. In some examples, power supply may supply 100 watts of power] [0017]; 
a host power port to power a host device (HD) [USB receptacle 132 to power a laptop] [Fig. 1] [00251]; 
a peripheral power port (PPP) to power a peripheral device [USB receptacle 130 to power a keyboard] [Fig. 1] [0025]; and 
a controller to: 
cause transmission of an amount of host power to the HD and an amount of dock power to the PPP, wherein the amount of host power and the amount of dock power are equal to respective portions of the amount of supplied power [determining the power requirement of each plugged in device, and total power consumption of all devices connected to the hub controller is calculated, for example, a total power consumption is 2].
Chen teaches distributes power to connected devices based on total power consumption of all devices connected to the hub controller and user setting. For example, a user may wish to prioritize charging of a mobile device with a drained battery over supplying power to a USB hard disk that is not actively being accessed [0034]. Chen does not explicitly teach determine an amount of reserve power prior to determining an amount of host power, and determine the amount of host power for a host device (HD) at least based on the amount of reserve power, and receive a signal indicative of a change in power demands of the HD or power demands of the PPP; redetermine an amount of host power in response to on the detected change; redetermine an amount of dock power in response to the detected change; and cause transmission of the redetermined host power to the HD and the redetermined dock power to the PPP.
However, Chong teaches a system and method for providing adaptively change power threshold at a policy based power supply device to provide power to different electronic device based on maximum power and power policy. Especially, Chong teaches when the power policy is set to be redundancy, determine an amount of reserve power for redundancy purpose prior to determining an amount of power provided to different electronic device, and determine the amount of power for a device 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Chong with the teachings of Chen for the purpose of determining an amount of reserve power for redundancy purpose prior to determining an amount of power provided to different electronic device to improve reliability and redundancy for power supply system.
However, Lin teaches a dynamic power management system and method for USB hub to dynamically adjust the power-supplying statuses of ports in the hub device. Especially, Lin teaches determine an amount of supplied power received from a power supply coupled to the hub device, calculates an available current based on the supplying current. The available current is generated by computing the supplying current, the request current of connected devices and a consumed current of the hub function module. Lin further teaches determining the request current of connected devices when the devices connected to one of a plurality of ports of the USB hub device, comparing the available current with the request current by the power management module for determining whether the available current is less/greater than the request current to determine appropriate power state for connected devices. Lin also teaches receive a signal indicative of a change in power demands of a first connected device (such as laptop from Chen) or power demands of a third connected device (such as keyboard or a USB hard disk from Chen) [As shown in FIG. 2B, the available current has the increment of 0.9 (A) when the second peripheral device 118B is removed from the second port 108B]; redetermine an amount of host power in 3, 0041-0047, 0051-00554].

As to claim 2, Lin teaches the power supply further comprises an alternative current (AC)/direct current (DC) power adapter, and wherein the power sensing component is to determine the amount of the supplied power based on information provided from the AC/DC power supply [Fig. 1] [0017-0023].
As to claim 3, Lin teaches the PSC further comprises a wattage meter, a voltage meter, a current meter, or a combination thereof [Fig. 1] [0017-0023, 0028-0030].
As to claim 4, Lin teaches docking hardware to couple the HD to the PPP, and wherein controller is to provide the amount of host power via the docking hardware to the docking station [Figs. 1, 3] [0021, 0025-0029, 0037-0040]. 
As to claim 5, Lin teaches PPP further comprises a universal serial bus (USB) port, and wherein the host power port further comprises a USB port [Fig. 1] [0021-0025, 0029, 0037-0040].
As to claim 6, Lin teaches the PPP is included in a plurality of PPPs including at least two different types of PPPs [Fig. 1] [0025]. 
As to claim 7, Chen teaches the sum of the amount of host power and the amount dock power are equal to the amount of supplied power [0041-0047]. 
As to claim 9, Lin teaches instructions to cause transmission of the amount of host power to the HD and the amount of dock power to the PPP [0034]. 
As to claim 11, Chong teaches the amount of reserve power is from 3 watts to 30 watts [0050-0052, 0083-0086]. 
As to claim 12, Chong teaches the amount of host power is reduced by the determined amount of reserve power for the PPP [0050-0052, 0083-0086].
As to claim 14, Chen teaches receiving a signal indicative of a change in the power demands of the PPP and redetermining the amount of dock power and the amount of host power in response to receipt of the signal [perform a redetermination to check all port to determine whether another port of the USB hub device connected to a connected device is executed in a low power mode, in this case, first port 108A of the first peripheral device 118A already in full power mode which no need to upgrade] [0035-0036, 0041-0047, 0051-0055].
As to claim 15, Chen teaches receiving a signal indicative of a change in the power demands of the HD and redetermining an amount of dock power and an amount of host power in response to receipt of the signal [perform a redetermination to check all port to determine whether another port of the USB hub device connected to a connected device is executed in a low power mode, in this case, third port 108C of the third peripheral device 118C currently operated with 0.5 ampere in a low power mode can be upgrade to higher execution mode with 0.9 ampere based upon detection that the second peripheral device 118B is removed from the second port 108B] [0035-0036, 0041-0047, 0051-0055].
Response to Arguments
Applicant’s arguments filed October 8, 2021 have been considered but are moot in view of new ground of rejection(s).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0025] USB receptacles 120, 124, 128, and 132 may be connected to a plurality of devices, such as tablet 122, mobile device 126, keyboard 130, and/or laptop 134, as examples. As discussed above, each of devices 122, 126, 130, and 134 may have their own power requirements and data transmission requirements, which may be variable. 
        
        2 [0034] In block 214, power to the device is distributed based on the total power consumption of all devices connected to the hub controller and, for example, a user setting. For example, a user may wish to prioritize charging of a mobile device with a drained battery over supplying power to a USB hard disk that is not actively being accessed. 
        
        3 [0035] The power management module 110 compares the available current with a request current of the peripheral device 118 to determine whether the available current is greater than the request current when a peripheral device 118 is connected to one of the downstream ports 108A.about.108D. Further, the hub function module 112 determines an execution mode of the port 108 connected to the peripheral device 118 based on the compared result between the available current and the request current. The execution mode is selected from one group consisting of a SuperSpeed mode, a High-Speed mode, a FullSpeed mode and a LowSpeed mode, which are compatible to USB protocol. In one embodiment, the execution mode of the port 108 may be one of a plurality of predetermined current intervals. For example, a first predetermined current interval is lower than 0.1 ampere (A), a second predetermined current interval is between 0.1 and 0.3 ampere (A), a third predetermined current interval is between 0.3 and 0.5 ampere (A), and a fourth predetermined current interval is between 0.5 and 0.9 ampere (A), but not limited. 
        
        4 [0053] In step S320, the power management module 110 determines whether the available current is increased. If yes, proceed to step S322 and if no, proceed to step S306. As shown in FIG. 2B, the available current has the increment of 0.9 (A) when the second peripheral device 118B is removed from the second port 108B. 
        [0054] In step S322, the hub function module 112 checks whether another port of the USB hub device connected to another peripheral device 118 is executed in a downgraded execution mode. If yes, proceed to the step S324 and if no, proceed to the step S306. As shown in FIG. 2B, the third peripheral device 118C is connected to the third port 108C of the USB hub device 106 and operated in downgraded execution mode, e.g. High-Speed mode and the step S324 proceeds. 
        [0055] In step S324, the hub device 106 inquires a user whether another peripheral device 118 is reconnected. If yes, proceed to the step S326 and if no, proceed to the step S306. As shown in FIG. 2B, the hub device 106 inquires a user whether the third peripheral device 118C is reconnected and it is required to reconnect the third peripheral device 118C. 
        [0056] In step S326, the hub function module 112 upgrades the downgraded execution mode of another port 108 of the USB hub device 106 connected to another peripheral device 118, reconnects another peripheral device 118 to one of the ports 108 and return to the step S308. As shown in FIG. 2B, the hub function module 112 upgrades the downgraded execution mode, e.g. High-Speed mode, of the third port 108C of the third peripheral device 118C to the upgraded execution mode, e.g. SuperSpeed mode. Therefore, the dynamic power management system 100A of the present invention performs the steps of the downgraded execution mode based on the compared result between the available current and the request current for dynamically adjusting the status conversion associated with the supplying current of the ports 108 of the hub device 106. It should be noted that the procedure of the upgraded execution mode in FIG. 3B can be performed after the step S314 in FIG. 3A.